DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
	Applicant' s amendment received 9/07/2022 (hereinafter “amendment”) has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, Group I comprising claims 1-15.  Non-elected claims 16-34 have been canceled. In addition, claims 35-39 have been added.	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2020 and 10/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“drive system configured to” in at least claim 1
“controller circuit configured to” in at least claim 1
“sensor circuit configured to” in at least claim 1
“communication circuit configured to” in at least claim 35
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
(1) ¶68 “a drive system 110 including one or more drive wheels. The drive system 110 further includes one or more electric motors including electrically driven portions forming part of the electrical circuitry 106.”
(2) ¶112 “the controller circuit 540 can be a part of the processor 324” 
(3) ¶112 “the sensor circuit 510 can be a part of the sensor system 320”; Spec. ¶¶97-98 “the sensor system 320 can include one or more of proximity sensors 336 (such as the proximity sensors 136a-136c), the cliff sensors 134, a visual sensor 325… The sensor system 320 may further include bumper sensors 339… an inertial measurement unit… gyro sensor”
(4) There is no corresponding structure provided in the specification for “communication circuit”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 35-39 are rejected for the following reasons: With respect to claim 35 and 38, there is no corresponding structure provided in the specification for “communication circuit”.  Claims 36-39  are further rejected on the basis of their dependency to rejected claims 35 and 38.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 35-39 are rejected for the following reasons: With respect to claim 35 and 38, there is no corresponding structure provided in the specification for “communication circuit”.  Claims 36-39  are further rejected on the basis of their dependency to rejected claims 35 and 38.
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 13-15, and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US20180339410A1)(hereinafter “Williams”). 
	With respect to claim 1,
	Williams discloses:
A mobile cleaning robot, comprising: (Williams ¶21 “robotic platform… for providing cleaning services”)
a drive system configured to move the mobile cleaning robot about an environment; (Williams ¶36 “robotic platform 100 is adapted to travel over generally planar surfaces via the operation of a propulsion mechanism 202. Propulsion mechanism 202 may include a drivable wheel assembly”)
a sensor circuit configured to detect an object in the environment; (Williams ¶36 “Robotic platform 100 further includes a top mounted imaging system 204 adapted to image the surrounding environment. Imaging system 204 may be comprised of a 3D LIDAR system adapted to produce three-dimensional point cloud information indicative of a surrounding environment”; Williams ¶40 “the 3D LIDAR system and/or stereoscopic imaging system may be used to dynamically update an existing map, to perform localization, to perform pose estimation, to perform object and/or obstacle detection,”)
and a controller unit1 configured to receive a mission routine (Williams ¶31 “Service plans 128 store the details for providing service to a service area 140A-B, such as mapping for navigation around the service area, features of the service area and how to navigate around them, a schedule for servicing, service modules to be used, consumable resources, order of service modules, and the like”; Williams ¶47 “Service module 102A-D may comprise a processor 106B to interface with the main unit processing module 106A to receive, plan, control and execute service module related tasks.”)
including data representing an editable schedule  (Williams ¶60 “the robotic platform 100 may make autonomous decisions regarding the completion and deletion of various tasks or, conversely, may notify a human supervisor of an inability to complete the tasks as specified and may in response receive an updated plan.”; Williams ¶31 “Service plans 128 store the details for providing service to a service area 140A-B, such as mapping for navigation around the service area, features of the service area and how to navigate around them, a schedule for servicing, service modules to be used, consumable resources, order of service modules… the service plans 128 may be initially generated during a service set-up, but may also be updated. In embodiments, a user may provide updates to the service plan 128. In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”)
including at least one of time or order for performing one or more tasks with respect to an object (Williams ¶60 “For example, a plan may specifically indicate which areas are to receive priority. In other instances, the robotic platform 100 may decide, for example in the instance where time consuming obstacle avoidance or mechanical failure has been encountered”; Williams ¶75 “a map view illustration screen 2600 may be provided to indicate areas the robot platform 100 missed, such as skipping as a result of encountering an obstacle 146, needing to return to a special treatment area 144, and the like”)
that is semantically annotated2, (Williams ¶81 “The robotic platform 100 may store the location of the obstacle 146 as a location to return to in subsequent service”) 
the semantically annotated object including 
spatial information of the detected object (Williams ¶32 “the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”)
or 
contextual information of the detected object;   
navigate the mobile cleaning robot to conduct a mission in accordance with the mission routine. (Williams ¶¶30-31 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map)… Service plans 128 store the details for providing service to a service area 140A-B, such as mapping for navigation around the service area, features of the service area and how to navigate around them… the robotic platform 100 navigates near the task area”)  

With respect to claim 2,
	Williams discloses: 
the sensor circuit is further configured to identify a spatial location of the detected object in the environment; (Williams ¶40 “the 3D LIDAR system and/or stereoscopic imaging system may be used to dynamically update an existing map, to perform localization, to perform pose estimation, to perform object and/or obstacle detection”; Williams ¶32 “the robotic platform 100 may store the location of the obstacle 146”)
and the controller circuit is configured to associate the detected object with the identified spatial location to create the semantically annotated object, (Williams ¶32 “the robotic platform 100 may store the location of the obstacle 146”)
and to generate or modify the mission routine using the semantically annotated object.  (Williams ¶32 “the robotic platform 100 may encounter an obstacle 146 and adaptively go around it… the robotic platform 100 may store the location of the obstacle 146…”)

With respect to claim 3,
Williams discloses:
wherein the detected object includes a furniture or a furnishing, (Williams ¶31 “Each area may have different fixed obstacles 146 ( e.g., furniture)”)
and the controller circuit is configured to:
identify a room or an area in the environment where the furniture or furnishing is located; (Williams ¶31 “For instance, the service plan may include a plurality of service areas, such as service area 140A and a service area 140B. Service area 140A and service area 140B may have different layouts and surface characteristics, such as service area 140A being an interior area with a linoleum floor and service area 140B being an indoor-outdoor area with a rug. Each area may have different fixed obstacles 146 ( e.g., furniture) or”)
associate the furniture or the furnishing with the identified room; (Williams ¶31 “For instance, the service plan may include a plurality of service areas, such as service area 140A and a service area 140B. Service area 140A and service area 140B may have different layouts and surface characteristics, such as service area 140A being an interior area with a linoleum floor and service area 140B being an indoor-outdoor area with a rug. Each area may have different fixed obstacles 146 ( e.g., furniture) or”)
and generate or modify the mission routine based on the association between the furniture or furnishing and the identified room or area.   (Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area).”)

With respect to claim 4,
Williams discloses:
	 wherein the one or more tasks include cleaning one or more rooms or floor surface areas respectively characterized by their spatial or contextual relationship with the semantically annotated object.  (Williams ¶33 “For example, during the course of executing a daily service plan 128, the robotic platform 100 may encounter two areas that need special treatment 144 (e.g., one small and one large soiled area) and one obstacle 146 (e.g., a chair in the middle of the floor) that forced the robotic platform 100 to skip the area around the obstacle.”)

With respect to claim 5,
Williams discloses:
wherein the one or more tasks include cleaning one or more rooms or floor surface areas respectively characterized by a user interaction therewith.  (Williams ¶32 “For instance, the robotic platform 100 may, during the cleaning of service area 140B, encounter a special treatment area 144 (e.g…. a user-marked or spot-treated area on a floor”)
	
	With respect to claim 6,
	Williams discloses:
wherein the editable schedule for performing the one or more tasks is with respect to a user behavior3, (Williams ¶91 “the robotic platform 100 may provide for sensor-based adaptive service plan tasking, such as adjustment of a service plan task execution based on environment changes ( e.g., unexpected obstacles and/or human presence)”; Williams ¶52 “the obstacle may be... a… person”)
and wherein the controller circuit is configured to receive information about the user behavior, (Williams ¶32 “the robotic platform 100 may store the location of the obstacle 146”)
and to navigate the mobile cleaning robot to conduct the mission based on the editable schedule (Williams ¶81 “the robotic platform 100 may provide for sensor-based disruption detection and avoidance during execution of a service plan 128 in a service area 140A”)
and the received information about user behavior.  (Williams ¶81 “when the robotic platform 100 encounters an unplanned obstacle 146… avoids it, and continues service.”)

With respect to claim 7,
Williams discloses:
wherein the controller circuit is configured to modify at least one of time or order for performing the one or more tasks based on the received information about user behavior.  (Williams ¶32 “In another instance, the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”)

With respect to claim 8,
Williams discloses:
wherein the information about user behavior includes information about room occupancy indicating a presence or absence of a person in a target room, (Williams ¶91 “the robotic platform 100 may provide for sensor-based adaptive service plan tasking, such as adjustment of a service plan task execution based on environment changes ( e.g., unexpected obstacles and/or human presence)”; Williams ¶52 “the obstacle may be... a… person”)
and wherein the controller circuit is configured to pause the mission, or to reschedule a task to be performed in the target room based on the information about room occupancy.  (Williams ¶32 “In another instance, the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”)

	With respect to claim 10,
	Williams discloses:
wherein the one or more tasks include cleaning one or more rooms or floor surface areas characterized by respective debris status therein, (Williams ¶32 “the robotic platform 100 may, during the cleaning of service area 140B, encounter a special treatment area 144 (e.g., a detected stain on the floor, a user-marked or spot-treated area on a floor, a high level of soiling requiring special treatment)”)
and wherein: the sensor circuit is configured to detect respective levels of dirtiness or debris distributions in one or more rooms or floor surface areas; (Williams ¶32 “encounter a special treatment area 144 (e.g., a detected stain on the floor, a user-marked or spot-treated area on a floor, a high level of soiling requiring special treatment)… The robotic platform 100 may sense the special treatment area (e.g., through surface sensing, imaging)”)
and the controller circuit is configured to prioritize cleaning the one or more rooms or floor surface areas by the respective levels of dirtiness or debris distributions.  (Williams ¶32 “The robotic platform 100 may provide additional service to the special treatment area 144 (e.g., apply more pressure to the cleaner, slow down the speed of the robotic platform to increase the amount of cleaner provided, go over the area a second time, and the like)”)
	
With respect to claim 13,
Williams discloses:
wherein the controller circuit is configured to generate a mission status report of a progress of the mission or a task therein, (Williams ¶74 “A progress screen 1900 may be provided, such as with a visual or percentage indication as to how far along the task has progressed.”; Williams ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”)
the mission status report including at least one of 
elapsed time, 
remaining time estimate, (Williams ¶74 “time-down screen 1800 may be provided, such as for… an approximate time for the task to be competed”)
or an overall time estimate for the mission or a task therein.  

With respect to claim 14,
Williams discloses:
 wherein the controller circuit is configured to prioritize a task in the mission routine based on a time allocation for completing a mission. (Williams ¶¶32-33 “the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment. Further, the robotic platform 100 may perform an analysis with respect to postponed treatment areas. The robotic platform 100 may analyze the time required to return to an area against the benefit of returning to that location given the time constrains for the day. For instance, there may be number of areas that have been skipped, and there is not enough time to return to all of them, so the robotic platform 100 may perform an analysis to maximize the benefit in the time allocated for completion of the area service… The robotic platform 100 may have immediately determined that the special treatment area identified as a small re-treatment area should be re-treated immediately (e.g., because the time required for retreatment was below a maximum time threshold for immediate re-treatment), and as such, applied treatment a second time, such as in a repeat pass of the area. However, the second special treatment area was determined to take an amount of time that exceeded a maximum threshold of time for immediate re-treatment, and whose location was instead stored for possible later re-treatment. Similarly, the robotic platform determined that the obstacle”)
  
With respect to claim 15,
Williams discloses:
wherein the controller circuit (Williams ¶47 “Service module 102A-D may comprise a processor 106B to interface with the main unit processing module 106A to receive, plan, control and execute service module related tasks.”)
is configured to generate or update a map of the environment including information about the semantically annotated object, (Williams ¶53 “Further, the robotic platform 100 may have the ability to update a predetermined three-dimensional map based upon the repeated appearance of one or more obstacles 146”; Williams ¶32 “the robotic platform 100 may store the location of the obstacle 146”; Williams ¶40 “3D LIDAR… may be used to dynamically update an existing map… to perform object and/or obstacle detection”)
and to navigate the mobile cleaning robot using the generated map.  (Williams ¶25 “A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”)
  
	With respect to claim 35,
	Williams discloses:
further comprising a communication circuit configured to communicate with a user-interface device (Williams ¶73 “the floor cleaning service module that comprises the damp-wet mopping system may be in communication with a user through a user interface on a user computing device 130”)
 to display therein a graphical representation of the received mission routine.  (Williams Fig. 14; Williams ¶73 “A listing of plans screen 1400 may provide for the tool used, the work area, the task area, the approximate time required for the task, and the like. For instance, the work area may be a series of rooms, the task area is in a hospital, and the approximate time for damp-wet mopping the rooms is one hour”)

With respect to claim 36,
Williams discloses:
wherein the graphical representation of the mission routine includes an indented list of the one or more tasks (Williams Fig. 13, 1300 “Cleaning Plans”; Williams Fig. 14, 1400 “Atrium”, “Warehouse Aisles”; Williams Fig. 20, 2000 “Task 1”, “Task 2”, “Task 3”, “Task 4”)
characterized by respective semantically annotated4 objects in respective rooms or surface areas in the environment. (Williams Fig. 16, 1600 shows location information of walls as obstacles in the environment of “Home Location”)

With respect to claim 37,
Williams discloses:
wherein the graphical representation of the received mission routine includes information about a progress towards completion of the mission routine or a task therein.  (Williams ¶74 “time-down screen 1800 may be provided, such as for… an approximate time for the task to be competed”; Williams Fig. 20, “Task 1 60%, Task 2 70%, Task 3 55%, Task 4 70%”; Williams ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100”)

With respect to claim 38,
Williams discloses:
wherein the communication circuit is configured to receive from the user-interface device a user modification of the mission routine. (Williams ¶73 “An add new plans screen 1500 may be provided, such as listing the new plan, the tool to be used, the task to be performed, a listing of the plan, an 'add' button for adding the new plan, and the like”)

With respect to claim 39,
Williams discloses:
wherein the user modification of the mission routine includes one or more of adding a new task, removing an existing task, or changing the time or the order for the one or more tasks in the mission routine. (Williams ¶73 “An add new plans screen 1500 may be provided, such as listing the new plan, the tool to be used, the task to be performed, a listing of the plan, an 'add' button for adding the new plan, and the like”; Williams ¶31 “user may provide updates to the service plan 128”; Williams ¶82 “produce an updated service plan comprising at least one task”; Williams ¶91 “producing an updated service plan comprising at least one task”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Divya (US20150250372A1)(hereinafter “Divya”).
With respect to claim 9,
William discloses:
wherein the controller circuit is configured to modify at least one of time or order for performing the one or more tasks based on the received information about user behavior, thus rescheduling a task (Williams ¶32 “In another instance, the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”)
Williams fails to explicitly disclose:
wherein the information about user behavior includes information about user engagement in an audio-sensitive event, and changing a schedule of cleaning based on this audio-sensitive event
	However, Divya, from the same field of endeavor, discloses:
wherein the information about user behavior includes information about user engagement in an audio-sensitive event, and changing a schedule of cleaning based on this audio-sensitive event (Divya ¶¶77-78 “In operation S13, according to the result determined in the operation of S13, if it is determined that the cleaning restriction area S1 exists in the entire cleaning target area, the robot cleaner 10 may perform the cleaning while traveling an area except for the cleaning restriction area… since the robot cleaner detects the conditions disturbed by the noises of the robot cleaner, for example, a situation in which the person is sleeping or is in the meeting, by setting the cleaning restriction area, thereby performing the cleaning on an area outside of the cleaning restriction area, the person may have a less influence on the noises generated when the robot cleaner is traveling.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art to modify the audio-sensitive restrictive area of Divya, to be a special treatment area requiring rescheduling, as taught by Williams, in order to not disturb a user by the noises generated by a robot – thus improving user enjoyment (Divya ¶75 “the persons should not be disturbed by noises generated from the robot cleaner 10”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Brede (US20190049979A1)(hereinafter “Brede”).
With respect to claim 11,
	Williams discloses:
wherein the one or more tasks include cleaning one or more rooms or floor surface areas characterized by respective debris status therein, (Williams ¶32 “the robotic platform 100 may, during the cleaning of service area 140B, encounter a special treatment area 144 (e.g., a detected stain on the floor, a user-marked or spot-treated area on a floor, a high level of soiling requiring special treatment)”)
	Williams fails to explicitly disclose:
wherein the one or more tasks include a first area having a higher level of dirtiness than a second area, which has a higher level of dirtiness than a third area, and wherein the controller circuit is configured to navigate the mobile cleaning robot to clean sequentially the first area first, following by the second area, followed by the third area.  
	However, Brede, from the same field of endeavor, discloses:
wherein the one or more tasks include a first area having a higher level of dirtiness (Brede Fig. 2, “high”; Brede ¶30 “"low", "medium" and "high" levels of contamination are assigned to individual surface zones”)
than a second area, (Brede Fig. 2, “medium”; Brede ¶30 “"low", "medium" and "high" levels of contamination are assigned to individual surface zones”)
which has a higher level of dirtiness than a third area, (Brede Fig. 2, “low”; Brede ¶30 “"low", "medium" and "high" levels of contamination are assigned to individual surface zones”)
and wherein the controller circuit is configured to navigate the mobile cleaning robot to clean sequentially the first area first, following by the second area, followed by the third area.  (Brede ¶33 “the surface zone 7 having a high level of contamination in accordance with FIG. 2 to be cleaned ahead of the surface zones 5 and 8 having a medium level of contamination and the surface zone 6 having a low level of contamination.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement cleaning by order of dirtiness level, as taught by Brede, in the system of Williams, in order to “configure the cleaning operation of the cleaning appliance in a more flexible and individual manner” (Brede ¶10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ze (US20160059420A1)(hereinafter “Ze”).
With respect to claim 12,
Williams discloses:
wherein the mission routine further includes a cleaning mode representing a level of cleaning in a target area, (Williams ¶62 “the robotic platform 100 may adjust the speed at which it performs sweeping of a floor area to take into the account the likely increased presence of dried dirt and mud.”)
Williams fails to explicitly disclose:
and wherein the controller circuit is configured to communicate with a light source to adjust illumination of the target area, 
and to navigate the mobile cleaning robot to clean the target area with the adjusted illumination.  
However, Ze, from the same field of endeavor, discloses:
and wherein the controller circuit is configured to communicate with a light source to adjust illumination of the target area (Ze ¶9 “This invention provides a mobile robot comprising: a vision system, the vision system comprising a camera and at least one light source arranged to provide a level of illumination to an area surrounding the mobile robot; and a control system, the control system comprising a feature detection unit for detecting features within images captured by the vision system; wherein the level of illumination provided by the light source is adjusted in response to the number of features detected by the feature detection unit”)
and to navigate the mobile cleaning robot to clean the target area with the adjusted illumination.  (Ze ¶47 “the light sources are actively controlled during navigation to provide a level of illumination to the area surrounding the robot that is proportional to the number of features that the vision system is able to detect.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the illumination system of Ze, in the system of Williams, in order to improve battery life (Ze ¶10 “As a result, the robot is able to provide an optimum level of illumination which allows enough features to be detected for the robot to successfully navigate even in low-light or poor contrast conditions, but which also does not unnecessarily waste power. The robot therefore will have an improved navigation system and improved battery life”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The spec. indicates a “controller unit” to be a processor (Spec. ¶112 “the controller circuit 540 can be a part of the processor 324”).
        2 The specification does not include a limiting definition of “semantically annotated object” but indicates it could include anything associated with semantic information such as identity, location, physical attributes, state of detected object, spatial/ contextual relationships, etc. (Spec. ¶4), contextual information (¶8), spatial information (¶ 33, 60), label describing the object or a room the object is in (¶ 114), door being closed/ open/ locked/ unlocked (¶ 127), name or icon (¶ 152, 160), constraints (¶ 158). 
        3 The specification indicates that “user behavior” can mean the presence of a user in a room (Spec. ¶123).
        4 The specification defines semantic information that includes location, identity, state of an object, state of an environment, constraints of spatial relationships between objects, and other object/inter-object characteristics (Spec. ¶158 “Examples of the semantic information may include location, an identity, or a state of an object in the environment, or constraints of spatial relationship between objects, among other object or inter-object characteristics.”)